Citation Nr: 1619072	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  14-05 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.

3.  Entitlement to service connection for residuals of a right shoulder injury.

4.  Entitlement to service connection for a disability of the right arm.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to December 1973.

This matter came before the Board of Veterans' Appeals (Board) from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in September 2015.  A transcript of the hearing has been associated with the record.

In January 2016, the Board reopened the issue of entitlement to service connection for diabetes mellitus and remanded the merits of that claim, as well as claims of entitlement to service connection for ischemic heart disease, residuals of a right shoulder disability, and a right arm disability for development of the record.  The appeal has been returned to the Board for appellate consideration.

The issues of entitlement to service connection for diabetes mellitus and ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A right shoulder disability was not manifest in service and is unrelated to service.

2.  A disability of the right arm was not manifest in service and is unrelated to service; degenerative joint disease of the right elbow was not manifest in service or within one year of separation from service.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

2.  A disability of the right arm was not incurred in service, and arthritis of the right elbow may not be presumed to have been incurred therein.  U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

An August 2011 letter discussed the evidence and information necessary to support the Veteran's claims.  The Veteran was advised of the allocation of duties between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent notices advised the Veteran of the status of his appeal.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

With respect to VA's duty to assist, service, VA, and private treatment records have been obtained and associated with the claims file.  VA examinations have been conducted, and the Board finds that the most recent examinations are adequate in that they were conducted by a neutral, skilled provider who reviewed the Veteran's history and conducted appropriate examinations prior to rendering his findings and opinions.  

As noted above, the appellant also was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and discussed the evidence necessary to support the claims.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service incurrence or aggravation of arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Service treatment records reflect that in May 1973, the Veteran was seen for pain in his right side after falling approximately three feet.  X-rays were negative.  The Veteran was provided a sling for his right arm.  In October 1973, the Veteran appeared before a medical board with the diagnosis of vasomotor rhinitis.  Physical examination was noted to be otherwise within normal limits.   A December 1973 individual sick slip notes the Veteran's complaint of numbness in his right elbow with decreased range of motion.  Objectively, there was full range of motion of the shoulders, elbows, and wrists.  The impression was soft tissue injury of the right arm.  

Records from a chiropractor indicate that the Veteran was first seen by this practitioner in 1996, at which time he complained of right arm and shoulder pain.  He denied trauma.  

A September 2009 orthopedic surgery record from Scott & White Hospital indicates the Veteran's report of right shoulder pain since November 2008, with progressive worsening.  He related his belief that the pain was related to his use of a cane after having knee surgery (the Board notes that left knee arthroplasty was carried out in May 2009).  The provider noted that X-rays revealed degenerative changes at the acromioclavicular joint, and that MRI was consistent with a partial thickness tear or full thickness tear of the supraspinatus tendon.  

In an October 2009 statement, the Veteran's employer noted that the Veteran had worked for his company from December 1973 until the company closed in 2005.  He indicated that during his tenure with the company, the Veteran had right shoulder weakness and reoccurring neck pain.  

On VA examinations in September 2012, the diagnoses were degenerative joint disease of the right elbow and right shoulder rotator cuff injury treated with arthroscopic repair.  The Veteran described an injury during service during which a focus coil fell on him while he was replacing it.  He reported that he had cortisone injections of the right elbow in 1985, and that he underwent surgery in October 2009 for a torn rotator cuff.  

On subsequent review of the claims file, the September 2012 examiner concluded that the claimed disabilities were not related to service.  He pointed out that the September 2009 private hospital record reflected the Veteran's report of shoulder pain beginning in November 2008, with imaging revealing degenerative changes and a tear of the supraspinatus tendon.  He noted that he was unable to find documentation of ongoing shoulder and elbow conditions since the soft tissue injury during service in 1973.

During his September 2015 hearing, the Veteran testified that his right arm was injured when he was assisting in the replacement of a focus coil.  He noted that the coil fell and hit him on the right side of his body.  He indicated that he was treated by a corpsman and given a sling, and told not to use his arm.  He stated that since then, his shoulder had been very sensitive and his arm always seemed to be numb.  He maintained that he complained about symptoms during service, and that he saw a chiropractor following service.  

On review of the Veteran's record in January 2016, a VA physician concluded that the claimed right shoulder and arm disabilities were less likely than not incurred in or caused by the claimed in-service injury in 1973.  He provided a comprehensive discussion of the evidence pertaining to the Veteran's right upper extremity.  Rather, he indicated that the right elbow and shoulder disabilities were proximately due to the natural aging process or possible post-service trauma.  He indicated that the medical evidence did not demonstrate a pathological relationship.  He noted that the service treatment records included an individual sick slip noting full range of motion and bilaterally equal strength, with an impression of soft tissue injury without significant pain.  He pointed out that a soft tissue injury would not cause degenerative joint disease or right shoulder rotator cuff/labral injury, noting that the sick slip indicated that there was no permanent anatomic pathology produced by the injury.  He also noted that on treatment in September 2009, the Veteran specified that his right shoulder complaints dated to November 2008.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed right shoulder and arm disabilities.  There is a remarkable lack of credible evidence of pathology in proximity to service or within years of separation; therefore, presumptive service connection for arthritis is not warranted.  Likewise, continuity of symptomatology is not established for this claimed disability.  As outlined above, disabilities of the right shoulder and arm were not present during service, and the first complaints referable to right arm and shoulder pain date to many years following service, in 1996.  Thus, continuity is not shown.  

To the extent that the Veteran asserts that he has right arm and shoulder disabilities that are related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the current diagnoses because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  The Board also notes that the October 2009 statement by a former employer, Cal Wire Stranding Co., indicates that the Veteran was employed beginning in 1973, and that he was plagued with various medical problems, to include weakness in his shoulder.  To the extent that this statement purports to demonstrate continuity of symptoms, the Board takes judicial notice that the Veteran's self-reported LinkedIn profile states that his employment at this company commenced in December 1993 and ended in March 2005.  Prior to 1993, the Veteran reported that he was employed by Hughes Aircraft Company from 1979 to 1993.  Thus, the October 2009 employer statement has no probative weight with respect to the question of whether the Veteran experienced continuity of symptoms prior to 1993.  In light of the conflict between the October 2009 employer statement and the Veteran's self-reported employment history, the Board finds that the implied statement of continuity since service is not credible.

The VA examiner concluded that the Veteran's claimed right shoulder and arm disabilities were not related to service, to include an injury in 1973.  He pointed out that the medical evidence did not demonstrate a pathological relationship, pointing out that the sick slip in the service treatment records reflected full range of motion and bilaterally equal strength, with an impression of soft tissue injury.  He concluded that a soft tissue injury would not cause degenerative joint disease or a rotator cuff injury.  There is no indication that the VA examiner was not fully aware of the Veteran's past history or that he misstated any relevant fact.  The Board thus finds the VA examination report to be of greater probative value than the Veteran's statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record demonstrates complaints referable to the Veteran's right shoulder and elbow, it does not contain reliable evidence which relates these claimed disabilities to any incident of service.  

For these reasons, the Board concludes that the claim of entitlement to service connection for residuals of a right shoulder injury and a disability of the right arm must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for residuals of a right shoulder injury is denied.

Entitlement to service connection for a disability of the right arm is denied.


REMAND

The Veteran seeks service connection for diabetes mellitus and ischemic heart disease on the basis of exposure to herbicides during service.  

As noted in the January 2016 remand, the Veteran testified during his September 2015 hearing that his ship, the USS Bainbridge, anchored in Danang Harbor in 1970.  He indicated that his ship's commanding officer was transported to the USS St. Paul to receive orders, and that as the ship's rescue swimmer, he accompanied the captain's gig.  He noted that the commanding officer sent the sailors on his gig to the commissary and post exchange.  The Veteran reported that he purchased his first dive watch while at the post exchange.  The Board notes that the Veteran has been very consistent in his report of these events.

While the 1970 command history obtained by the AOJ does not indicate anchorage in Danang Harbor, deck logs submitted by the Veteran in February 2016 do show anchorage of the USS Bainbridge in Danang Harbor in May 1970, and that the USS St. Paul was also present.  

Service personnel records reflect that the Veteran served as a fire control radar technician.  Those records associated with the claims file do not indicate additional duty as a rescue swimmer; however, the Veteran's personnel evaluations might reflect assignment of additional duties.  Such evaluations are not associated with the claims file.  They should be sought from the service department.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the service department of other appropriate agency personnel evaluations for the Veteran's period of service.  The service department should also be asked for any other records which might show assignment of additional duties.  A negative reply should be requested in the event that these records are unavailable.  

If, after making reasonable efforts to obtain any outstanding Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issues on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


